Citation Nr: 1118254	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected PTSD and diabetes mellitus.

4.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied service connection for hypertension, sleep apnea, and COPD, and denied a rating in excess of 30 percent for PTSD.  

In a September 2007 statement of the case (SOC) and rating decision, the RO increased the evaluation of PTSD from 30 to 50 percent, effective January 3, 2006 (the date of a VA treatment record showing entitlement).  However, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the evaluation of the Veteran's PTSD remains before the Board on appeal.  

In May 2008, jurisdiction of the Veteran's claims file was transferred to the RO in Roanoke, Virginia.

A Board video conference hearing was scheduled in March 2010, but the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The claims for service connection for hypertension and for an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  There is no competent evidence of sleep apnea in service or for many years after service; sleep apnea has not been shown to be etiologically related to service, and there is no competent evidence that relates sleep apnea to the Veteran's service-connected PTSD.

3.  There is no competent evidence of COPD in service or for many years after service; COPD has not been shown to be etiologically related to service, and there is no competent evidence that relates COPD to the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated during active service, nor was it the result of or aggravated by the Veteran's PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  COPD was not incurred in or aggravated during active service, nor was it the result of or aggravated by the Veteran's PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  

In this case, the Veteran's claims for service connection for sleep apnea and for COPD were received in April 2006.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in June 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Thereafter, the claims were reviewed and a rating decision was issued in August 2006 and a SOC was provided to the Veteran in September 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the June 2006 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  In this regard, the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained and associated with his claims file.  

The Board also finds that no additional RO action prior to appellate consideration of the claims herein decided is warranted. The Board points out that although the Veteran has not been afforded a VA examination or medical opinion in connection these claims, as explained in more detail below, the current record does not reflect even a prima facie claim, on the merits.  As such, VA is not required to arrange for medical examination to obtain a medical opinion in connection with these claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b) (2010); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81(2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Law and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice- connected condition is proximately due to or the result of a service-connected condition the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the revision was required to implement the Court's decision in Allen, 7 Vet. App. 439).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background and Legal Analysis

In his April 2006 claim (VA Form 21-4138), the Veteran asserted that his PTSD caused him to have COPD and sleep apnea.  In the August 2006 rating decision, the RO considered entitlement to service connection on both direct and secondary bases.  Therefore, to give the Veteran the same consideration as the RO, the Board will also address entitlement on both direct and secondary bases.  

The Veteran's service treatment records are unremarkable for complaints or findings related to sleep apnea or COPD.  The Board notes that the Veteran was treated successfully for a respiratory infection and bronchitis during service, but these conditions were acute and did not require follow-up treatment.  The October 1969 separation examination report indicates that the Veteran's lungs and chest were normal and on the Report of Medical History, the Veteran denied having frequent trouble sleeping, shortness of breath, or asthma.  The Veteran was discharged in January 1970.  At the time of discharge, he indicated that there had been no change in his medical condition since his separation examination.  

Post-service, a January 2005 VA primary care note indicates that the Veteran had acute sinusitis and a history of COPD.  He was given a cough suppressant and an oral inhaler (Flovent).  

A September 2005 VA primary care note reflects that the Veteran had a pulmonary consultation pending.  He said he felt well on current inhalers.  He said he used a nebulizer once per week at most.  Later that month, a pulmonary consultation report indicates the Veteran was referred for recurrent bronchitis over the past 3 to 4 years.  He said that he had symptoms at least 3 times per year for the past 3 to 4 years.  The Veteran said that he treated the symptoms with antibiotics, steroids, inhaled bronchodilators with nebulizers and a metered-dose inhaler.  It was noted that the Veteran used chewing tobacco and he was counseled in tobacco cessation.   The physician noted that clinically, by history, the Veteran had recurrent chronic bronchitis and that the Veteran also had obesity with possible hypoventilation syndrome.  It was also noted that the Veteran had COPD/restrictive disease due to "possibly tobacco use in the remote past, the restriction seems to be due to obesity."  The physician also ordered the Veteran a home sleep study and instructed the Veteran to lose weight.

A December 2005 primary care note reflects that the Veteran weighed 308 pounds and had a body mass index (BMI) of 46.  It was noted that he was going to be fitted with a CPAP machine to treat sleep apnea.  It was also noted that he quit chewing tobacco one year previously.

A January 2006 VA primary care note indicates the Veteran was assessed as having acute bronchitis.  It was noted that he had quite tobacco 35 years ago.  A January 2006 VA psychology note indicates the Veteran was being fitted with a CPAP machine.  Later that month, a pulmonologist confirmed a diagnosed of sleep apnea.  A March 2006 VA pulmonary note indicates that Veteran was using a CPAP machine and felt more alert and awake.  It was noted that he had mild COPD and obstructive sleep apnea/pickwickian syndrome (also known as obesity hypoventilation syndrome).  It was also noted that the Veteran weighed 298 pounds had had obesity syndrome.

In this case, the Veteran is not alleging, and the evidence does not show, that COPD and sleep apnea had their onset during military service.  Rather, the evidence reflects that the Veteran began having problems with recurrent bronchitis in 2001 or 2002 and was later diagnosed with COPD and sleep apnea in 2005/2006 - 35 to 36 years after service.  Generally, the passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

As mentioned above, the Veteran alleges that his COPD and sleep apnea are caused by his service-connected PTSD.  In this regard, the Board notes that, as a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question is whether the Veteran's COPD and sleep apnea are due to his PTSD.  Accordingly, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on etiology in this particular case. 

The Board points out that the medical evidence of record does not suggest that the Veteran's COPD and sleep apnea are related to his PTSD.  Rather, the only competent medical evidence of record addressing etiology suggests that the Veteran's COPD is related to past tobacco use and that his restrictive lung disease and sleep apnea are related to obesity.  

For all the foregoing reasons, the Board finds that the claims for service connection for COPD and for sleep apnea must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.

Service connection for COPD, to include as secondary to service-connected PTSD, is denied.

REMAND

As regards service connection for hypertension, in the Veteran's March 2011 Written Brief presentation, his representative argues that hypertension is secondary to diabetes mellitus and requests a VA medical opinion on the question.  The Board notes that the Veteran had not previously made this contention and the RO had not requested a medical opinion on this specific question.  During the pendency of this appeal, however, the RO granted service connection for diabetes mellitus and an April 2009 VA examiner provided comment on its connection to the Veteran's hypertension.  The VA examiner opined that the Veteran "has essential hypertension and it is not secondary to diabetes or aggravated by diabetes."

In the March 2011 Written Brief presentation, the Veteran's representative argues that the April 2009 VA examiner's opinion is inadequate.  Specifically, he argues that the examiner did not opine whether the Veteran's hypertension is "at least as likely as not" caused or aggravated by his diabetes, the legal standard for granting service connection.  Contrary to this argument, the Board finds that the VA examiner's opinion is actually more definitive and is not inadequate for this reason.  Rather, the VA examiner's opinion is inadequate because a rationale was not provided.  The Board acknowledges that the examiner was not specifically asked to provide this opinion; however, now that the Veteran is alleging that there is a relationship between his hypertension and service-connected diabetes mellitus, a more detailed opinion with supportive rationale is needed to resolve this question.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As regards the evaluation of PTSD, the Board points out that when the Veteran filed a claim for an increased rating, he said he was seeing counselors at the Vet Center in Harrisburg, Pennsylvania (see January 2006 VA Form 21-4138 ).  VA treatment records also note that the Veteran was being treated at the Harrisburg Vet Center.  It does not appear, however, that the RO has attempted to obtain these records.  

The Board also points out that the claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Hampton, Virginia, dated from April to June 2008.  During the April 2009 VA PTSD examination, the Veteran said that he had received counseling at the Hampton VAMC once every three months since he moved to the area.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of treatment for PTSD and hypertension from the Harrisburg Vet Center and from the Hampton VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all pertinent records of evaluation and/or treatment of the Veteran's PTSD and hypertension from the Harrisburg Vet Center.  If necessary, ask that the Veteran provide the appropriate authorization (VA Form 21-4142).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC should obtain from the Harrisburg VAMC all records of evaluation and/or treatment of the Veteran's PTSD and hypertension since June 2008.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  After all records and/or responses received are associated with the claims file, the RO/AMC should arrange for further claims file review by the physician that conducted the April 2009 VA diabetes mellitus examination to obtain a supplemental opinion.

The examiner should offer an opinion consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus.  The examiner should provide a complete rationale for his/her opinion.

If the April 2009 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

4.  After ensuring that the development is complete, re-adjudicate the claims on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


